 1  

 2  

 3                                                                     JS-6
 4  

 5  

 6  

 7  

 8                           UNITED STATES DISTRICT COURT 
 9                         CENTRAL DISTRICT OF CALIFORNIA 
10  

11     MELECIO MAGANA CARDONA ,                       Case No. 2:18­cv­08122­SJO (SK) 
                                                       
12                     Petitioner,                     
13                                                    JUDGMENT 
                v.                                 
14     UNITED STATES DISTRICT 
15     COURT, 
16                   Respondent.  
17

18  

19           Pursuant to the Order Dismissing Successive Petition, IT IS 
20 ADJUDGED that the Petition and this action are dismissed with prejudice. 

21              
22  

23 DATED: November 28, 2018                                                               
                                                      HON. S. JAMES OTERO 
24                                                    U.S. DISTRICT JUDGE 
25  

26

27

28
